Citation Nr: 1637636	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, to include service in the Republic of Vietnam from July 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for PTSD and major depression and assigned an initial 10 percent rating, effective January 12, 2011 (the date VA received his claim).  The Veteran appealed with respect to the propriety of the initially assigned rating. 

During the course of the Veteran's appeal, an April 2012 rating decision increased the 10 percent rating for PTSD to 50 percent, effective January 12, 2011.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In November 2013, the Board remanded the issue of a higher initial rating for PTSD and major depression for additional development, and it now returns for further appellate review.  Furthermore, while the issue of entitlement to TDIU was not certified to the Board by the Agency of Original Jurisdiction (AOJ), in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased or initial rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  As the Veteran testified at his June 2013 Board hearing that he had been unemployed since the 1990s and unable to hold a job due to his PTSD, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Therefore, it is has been included on the title page of this decision.

In a rating decision issued in April 2015, the AOJ reopened and then denied on the merits the Veteran's claims for service connection for bilateral upper and lower extremity peripheral neuropathy.  In December 2015, he entered a notice of disagreement as to such decision.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

After the issuance of the most recent supplemental statement of the case, the Veteran submitted lay evidence in support of his appeal, and additional private and VA treatment records were subsequently associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds that such newly received evidence reflects psychiatric symptomatology, and the resulting social and occupational impairment, similar to that detailed in the evidence previously of record.  As such, it is essentially duplicative of that previously considered.  Therefore, and as the Board grants a TDIU herein based on the Veteran's PTSD, the Board finds that there is no prejudice to him in proceeding with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD and major depression has been productive of serious symptomatology, including suicidal ideation, intrusive thoughts of his Vietnam war experiences, avoidance, isolation, irritability, anger, sleep disturbance, nightmares, anxiety, and depression, resulting in occupational and social impairment with deficiencies in most areas; however, total social and occupational impairment has not been shown.

2.  The Veteran's service-connected PTSD and major depression, alone, prevents him from securing and/or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD and major depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal with regard to such claim, no further action is required to comply with the VCAA and the implementing regulations. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD and major depression from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD and major depression was granted and an initial rating was assigned in the March 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in March 2011, March 2012, and December 2013 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such was inadequate for rating purposes.  Moreover, the Board finds that the examinations were adequate in order to evaluate the Veteran's service-connected PTSD and major depression as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that his PTSD and major depression has increased in severity since the December 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Rather, he has alleged that his PTSD and major depression symptomatology has warranted a higher initial rating throughout the appeal period.  Consequently, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in June 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2013 hearing, the undersigned noted the issue on appeal, and testimony regarding the nature and severity of the Veteran's service-connected PTSD and major depression was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Thereafter, the Board remanded the case in order to obtain outstanding treatment records and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his PTSD and major depression.  There is no indication that there is any outstanding evidence that may have been overlooked, and neither the Veteran's representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's November 2013 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in November 2013, the matter was remanded in order to obtain updated VA treatment records and afford the Veteran a VA examination so as to ascertain the nature and severity of his PTSD and major depression.  Subsequently, updated VA treatment records were obtained and a VA examination was conducted in December 2013.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2013 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In a rating decision issued in March 2011, the RO granted service connection for PTSD and major depression with an evaluation of 10 percent effective January 12, 2011.  The Veteran appealed with respect to the propriety of the initially assigned rating.  In a rating decision issued in April 2012, the RO increased the rating for the Veteran's service-connected PTSD and major depression to 50 percent, effective January 12, 2011.  The Veteran continues to appeal for a higher initial rating for his service-connected PTSD and major depression.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD and major depression has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  Under that Diagnostic Code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Global assessment of functioning (GAF) scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores between 51 to 60 were indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A total disability rating for compensation based upon individual unemployability (TDIU) may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Medical records, including VA Emergency Department records and VA psychiatric treatment records, reflect that the Veteran's PTSD has been productive of severe symptomatology, including low motivation, poor concentration, anxiety, bad dreams, irritability, anger, and suicidal ideation, throughout the appeal period; with GAF scores ranging from 49 to 55.  See, e.g. October 2010 letter from VA psychiatric nurse practitioner, and March 2011 VA examiner surmised that the Veteran "feels miserable most of the time."  In this regard, the Board notes that, while the Veteran denies "any current imminent intent or plan" to commit suicide, he reports that he often holds his guns and has fleeting thoughts of ending it all; and that he sleeps, very lightly, with his weapons readily accessible.  See Board Hearing Transcript, p. 7.  

Moreover, although he presented favorably during his VA examinations in that he was alert, oriented, and well groomed, his wife informs that she has to tell the Veteran to bathe and has always had to lay the Veteran's clothes out for him (see January 2012 statement from Veteran's spouse), and the Board finds this evidence to be compelling.  See also February 2014 statement from the Veteran's brother, himself a Vietnam Veteran, who wrote that the Veteran's "closest ally is his wife, whom he depends upon completely."  The Veteran's brother also narrated regarding the Veteran's extreme reclusiveness and stated that he was afraid that the Veteran, whom he described as a ticking time bomb, might harm himself if he could not get help.  Additionally, in his own statement in February 2014 the Veteran averred that he was prone to "unprovoked outbreaks of irritability" and "severely depressed all the time," and was tired of feeling worthless and of being a burden to his wife and just wanted to kill himself.  This, too, is compelling evidence regarding the severity of the Veteran's PTSD; and the Board finds no reason to doubt the sincerity of this lay evidence.

Furthermore, the Veteran's VA treatment records as well as the VA examinations conducted during the course of the appeal reflect moderate to severe psychiatric symptomatology. 

In this regard, at the March 2011 VA examination, it was noted that the Veteran's social relationships were limited and would mostly sit around the house watching television as he lost motivation to leave the house.  Upon mental status examination, the Veteran had some minor psychomotor agitation at times, and anxious and depressed mood.  It was further noted that he had attention disturbance as he was easily distracted, and his orientation to time was not intact.  The examiner also noted slowed cognitions and that the Veteran had a sleep impairment.  He also had suicidal thoughts without plan or intent.  The examiner further observed that the Veteran did not like shaving anymore and had less motivation for showering, which occurred only two to three times a week.  It was also noted that the Veteran's psychiatric disability resulted in moderate grooming and bathing.  The examiner indicated that motivation seemed to impair daily activities.  The Veteran's remote and immediate memory was mildly impaired.  A GAF of 56 was assigned.  The examiner noted that the Veteran's psychiatric disability impacted his routine responsibilities of self-care and social/interpersonal relationships.

At the March 2012 VA examination, the examiner determined that the Veteran's PTSD and major depression resulted in occupational and social impairment with reduced reliability and productivity.  He reported that he maintained a relationship with his spouse, daughter, and grandsons; however, he did not have friends and did not do anything for leisure.  The examiner noted that the Veteran endorsed depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

At the December 2013 VA examination, the examiner determined that the Veteran's PTSD and major depression resulted in occupational and social impairment with reduced reliability and productivity.  In this regard, he indicated that such disabilities resulted in moderate impairment.  It was noted that the Veteran and his wife argue frequently, but he gets along well with his daughter and grandsons, whom he sees several times a week, and his brother.  However, he does not otherwise socialize.  The examiner observed that the Veteran endorsed nightmares, intrusive thoughts, and suicidal ideation.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  Upon mental status examination, the Veteran's mood was mildly dysphoric and endorsed frequent thoughts of suicide.

In accordance with the Board's remand orders, the examiner reviewed the record and noted the Veteran's treatment at VA, citing numerous progress review notes dated in 2012 and 2013.  In this regard, he indicated that, while the Veteran's treating VA physician found that he was unemployable with agoraphobia related to PTSD, such seemed to be inconsistent with the data presented in his notes, which included the assignment of GAF scores of 49-55, which translated into impairment ranging from the higher functioning end of serious impairment to the mid-range of moderate impairment.  The VA examiner acknowledged the Veteran's report of social isolation, but found that cultural and physical factors also contribute to such limitations.  He further found that the Veteran's PTSD and major depression would moderately impact his ability to work in either sedentary or physical employment settings due to his depressed mood, anxious mood, hypervigilance, sleep impairment, and disturbance of motivation and mood. 

In consideration of all of the evidence of record, the Board will resolve all doubt and find that, since the award of service connection, the Veteran's PTSD has been productive of suicidal ideation, auditory nightmares and intrusive thoughts of Vietnam, avoidance, isolation, irritability, anger, anxiety, and depression resulting in occupational and social impairment with deficiencies in most areas.  This level of disability more nearly comports with an initial 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.   

Although a higher initial rating is warranted, the Board finds that the evidence does not show that the Veteran's PTSD approximates total occupational and social impairment.  Thus, an even higher rating of 100 percent is not warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Most of the very severe symptoms listed at that level are not shown by the evidence.  Additionally, although the Veteran is despondent, reclusive, and suicidal, he is married and maintains relationships with his family members, which is not reflective of total social impairment.  

Furthermore, the Board finds that an extra-schedular rating under 38 C.F.R. § 3.321 is not warranted as the psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD and major depression that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  In this regard, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  Moreover, neither the Veteran nor the record raises a claim for extra-schedular consideration for his disabilities on a collective basis.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Even though a 100 percent schedular rating is not warranted, the Veteran now meets the schedular criteria under 38 C.F.R. § 4.16(a) throughout the appeal period, and the issue of unemployability has been raised in conjunction with the appeal for an increased rating (see, e.g. treatment records from VA treating psychiatrist dated in September 2013, and the Veteran's June 2013 testimony).  While the December 2013 VA PTSD examiner (a psychologist) found that the Veteran's PTSD and major depression would moderately impact his ability to work in either sedentary or physical employment settings due to his depressed mood, anxious mood, hypervigilance, sleep impairment, and disturbance of motivation and mood, his VA treatment provider found that such disability rendered him unemployable.  

Given that the Veteran has not worked since the 1990s (see Transcript, p. 13), and in light of the competent medical and credible lay evidence regarding the occupational impairment caused by the Veteran's PTSD, the Board finds that, when resolving all doubt in his favor, the Veteran's service-connected PTSD, alone, prevents him from securing or following substantially gainful employment.  Accordingly, TDIU is warranted since the effective date of the award of service connection for PTSD.  


ORDER

As of January 12, 2011, an initial rating of 70 percent for PTSD and major depression is granted, subject to the laws and regulations governing the payment of monetary awards.

As of January 12, 2011, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


